


110 HR 5534 IH: Bear Protection Act of

U.S. House of Representatives
2008-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5534
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2008
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Lacey Act Amendments of 1981 to extend its
		  protections to bears illegally harvested for their viscera in the same manner
		  as with respect to prohibited wildlife species, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bear Protection Act of
			 2008.
		2.PurposeThe purpose of this Act is to ensure the
			 long-term viability of the world’s 8 bear species by reinforcing State
			 conservation and management of bear populations.
		3.Bear viscera
			 definedSection 2 of the
			 Lacey Act Amendments of 1981 (16 U.S.C. 3371) is amended—
			(1)by redesignating
			 paragraphs (a) through (k) as paragraphs (b) through (l), respectively;
			 and
			(2)by inserting
			 before paragraph (b) (as so redesignated) the following new paragraph:
				
					(a)Bear
				visceraThe term bear
				viscera—
						(1)subject to
				subparagraphs (2) and (3), means the body fluids or internal organs of a
				species of bear;
						(2)except as provided
				in subparagraph (3), includes the gallbladder of such a species and its
				contents; and
						(3)does not include
				blood or brains of such a
				species.
						.
			4.Discouraging the
			 illegal harvest of bears for their visceraSection 3 of the Lacey Act Amendments of
			 1981 (16 U.S.C. 3372) is amended in subsections (a)(2)(C) and (e)(1) by
			 inserting or bear viscera after prohibited wildlife
			 species each place it appears.
		5.State management
			 authorityNone of the
			 amendments made by this Act shall be construed to affect the regulation by any
			 State of its bear populations or to affect the hunting of bears that is lawful
			 under applicable State laws and regulations.
		
